Citation Nr: 1721843	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from February 1970 to October 1971 and from February 1973 to January 1976.  He had service in the Republic of Vietnam.  The Veteran received the Purple Heart Medal and the Combat Infantryman Badge.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued the evaluation of PTSD as 10 percent disabling.  The Veteran timely appealed the decision.

The Board previously considered the claim in November 2013, on which occasion it was remanded for additional development.

In a June 2014 rating decision, the Appeals Management Center (now realigned as the Appeal's Management Office) increased the Veteran's PTSD rating from 10 percent to 50 percent effective September 20, 2010.

The Board considered the claim again in March 2015, on which occasion it, in pertinent part, denied the Veteran entitlement to a disability rating in excess of 50 percent for PTSD.  The March 2015 Board decision was vacated and remanded by the U.S. Court of Appeals for Veterans Claims (CAVC) in October 2016.  Shepherd v. McDonald, No. 15-1406, 2016 U.S. App. Vet. Claims LEXIS 1629, at *1, *9 (2016), vacating in part No. 13-12 403, 2016 LEXIS 1513540 (BVA Mar. 30, 2015).

The issues of entitlement to an initial compensable rating for bilateral hearing loss, entitlement to service connection for chloracne, entitlement to service connection for erectile dysfunction, and entitlement to total disability based on individual unemployability were remanded by the Board in March 2015 for additional development.  Development has not been completed to date and the matters have not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these matters are not presently in appellate status, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for the Veteran's son's cleft lip and cleft palate has been raised by the record, most recently in a March 2014 letter from the St. Petersburg, Florida RO advising the Veteran that the file was being transferred to the Denver, Colorado RO.  It has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  Id.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

The November 2013 Board remand instructed the AOJ to afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected PTSD.  The remand instructions specified that the examiner must consider and discuss a June 2013 psychological evaluation report from a private treatment provider.  

As the CAVC indicated, the June 2014 VA examination report does not discuss the findings of the June (2012) report noted above.  Shepherd, 2016 U.S. App. Vet. Claims LEXIS 1629, at *8.  It is referenced, but the examiner made no comment as to his thoughts on the findings therein.

Thus, the Appeals Management Center failed to substantially comply with the Board's remand directives, and an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, for the same reason, the Board finds that the June 2014 VA examination report is not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).

Furthermore, the Veteran indicated that both VA psychological examinations, conducted in March 2011 and June 2014, are inadequate.  He has asserted that the March 2011 VA examiner spent a short period with him and that the VA examiner did not take into account the Veteran being hospitalized for two weeks for depression.  04/22/2013 VBMS entry, VA 646 Statement of Accredited Representative in Appealed Case, at 2; accord 05/31/2011 VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.  He reported that the June 2014 VA examination also lasted a short time and that the VA examiner did not conduct tests.  07/18/2014 VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.  Thus, the Board finds that the March 2011 and June 2014 VA examination reports are not adequate for adjudication purposes.  See Barr, 21 Vet. App. at 312 (noting that the Board had erred in failing to ensure a VA examination was adequate).  

The Board is not in complete agreement with the Veteran's characterization of the prior examinations.  For example, it would appear that the June 2014 examination did conduct appropriate "testing," in that findings were made as to mental status (memory, concentration, etc).  It is unclear what type of testing the Veteran believes should have been administered.  Moreover, the length of the examination is not deemed to be an indicator of the appropriateness of the examination itself.  In any event, as it is not clear that the June 2014 examination is now reflective of the current level of severity, another examination is ordered.

Moreover, the Veteran reported that he had received individual mental health treatment at VA in Orange County, California for approximately five or six sessions from a therapist (Dr. Y.).  06/16/2014 VBMS entry, C&P Examination, at 4; 06/12/2013 VBMS entry, Medical Treatment Record - Non-Government Facility, at 6.  The Board has located mental health treatment in 2010 at the Orange City clinic.  However, the author of the notes was not the doctor identified by the Veteran.  Additionally, only two instances of treatment have been found.  For these reasons, it appears additional records from that facility remain outstanding.  Such would be relevant to the claim and therefore efforts should be made to obtain them.

Additionally, on remand, any other outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including individual mental health treatment records from VA in Orange County, California, where the Veteran took part in several sessions with a therapist (Dr. Y.).  The likely date range would be 2010 through 2011.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then request a VA examiner to review the claims file, to include a copy of this Remand.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all manifestations of the Veteran's PTSD.  The examiner should also indicate whether the Veteran has a currently diagnosed psychiatric disorder other than PTSD.  If so, he or she should identify, if possible, the effects of any non -service-connected condition from those of his service-connected PTSD.  If it is not possible to do so, the examiner should so state.  The examiner also should render a multiaxial diagnosis, including assignment of a Global Assessment of Functioning score that represents the level of impairment due to the Veteran's PTSD and specifically address the impact such disability has on the Veteran's employability.

Consider all lay and medical evidence, including the two VA psychological examinations conducted in March 2011 and June 2014 and two private psychological examination reports from November 2010 and June 2013.  Consider also any mental health treatment records relating to therapy sessions the Veteran attended at VA in Orange County, California.  Regarding the June 2013 psychiatric evaluation, the examiner should expressly comment as to its findings; for example, do such findings appear consistent with the symptomatology otherwise shown in the record?  A rationale for any opinion offered should be provided.

Provide a clear and comprehensive rationale for all conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

